


110 HR 827 IH: Bonus Depreciation Extension Act of

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 827
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  bonus depreciation for 2 years.
	
	
		1.Short titleThis Act may be cited as the
			 Bonus Depreciation Extension Act of
			 2007.
		2.2-YEAR extension
			 of bonus depreciation
			(a)50-Percent bonus
			 depreciationSection 168(k)(4) of the Internal Revenue Code of
			 1986 is amended—
				(1)by striking
			 January 1, 2005 each place it appears and inserting
			 January 1, 2007, and
				(2)in subparagraph (B)(iii) by striking
			 January 1, 2006 and inserting January 1,
			 2008.
				(b)30-Percent bonus
			 depreciationSection 168(k)(2) of such Code is amended—
				(1)by
			 striking January 1, 2005 each place it appears and inserting
			 January 1, 2007, and
				(2)in subparagraph (A)(iv) by striking
			 January 1, 2006 and inserting January 1,
			 2008.
				(c)New York Liberty
			 ZoneThe last sentence of section 1400L(b)(2)(A) of such Code is
			 amended by striking December 31, 2006 (December 31, 2009 and
			 inserting December 31, 2008 (December 31, 2011.
			(d)Conforming
			 amendmentThe subsection heading for section 168(k) of such Code
			 is amended by striking January 1, 2005 and inserting
			 January 1,
			 2007.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2004.
			
